Citation Nr: 0915457	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-35 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1967 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An April 1997 RO rating decision denied service 
connection for PTSD, and the veteran did not appeal that 
decision.

2.  The evidence associated with the claims file subsequent 
to the April 1997 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim, so as to warrant reopening the 
claim.  

3.  The Veteran's awards and decorations, including the 
Combat Action Ribbon, are sufficient evidence to presume that 
he was exposed to combat stressors.

4.  The weight of the competent and probative evidence is 
against a finding that the Veteran has a diagnosis of PTSD 
due to combat-related stressors in service.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision, which denied service 
connection for asthma, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 20.302 (2008).  

2.  The evidence received subsequent to the April 1997 rating 
decision is new and material, and the claim for service 
connection for asthma is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  Posttraumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter which describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In June 2005, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  It stated the reason for the previous denial of the 
claim, and what issue the new evidence needed to address.  
The letter informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  The Veteran was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  The October 2006 SOC describes how VA 
determines disability ratings and effective dates, as 
required by Dingess, supra.

The Board acknowledges that the content of the June 2005 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice was non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the October 2005 rating decision, October 2006 SOC, 
and February 2007 and April 2007 SSOCs explained the basis 
for the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  The 
Veteran demonstrated through submission of additional 
evidence that he was aware of the type of evidence required 
to substantiate his claim.  Moreover, the benefit being 
sought is not being granted in this case, so the Board will 
not reach the issue of disability rating or effective date 
discussed by the Court in Dingess. 

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  The claimant has not 
demonstrated any prejudicial or harmful error in VA's notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Sanders, supra.

With regard to VA's duty to assist, VA obtained records from 
the Boise and Spokane VA Medical Centers (VAMC), and the 
Veteran was afforded a VA examination in October 2005.  While 
the Veteran contends that the VA examination is inaccurate as 
the examiner spent very little time with him and completed 
sentences for him, the Board finds that the VA examination is 
thorough and supported by adequate rationale.  Thus, there is 
no need for a new VA examination.  In addition, the Veteran 
provided a signed authorization for the treatment records of 
Dr. G.G., a private psychologist, in addition to the two 
letters he submitted, and VA requested Dr. G's records in 
June 2005; however, no response was received from Dr. G.  
Finally, VA requested records from the Erie and Milwaukee 
VAMCs, because the Veteran said he had received treatment 
there, but a negative response was received from the VAMCs in 
June and October 2006, respectively. 

The Board notes also notes that, in his July 2005 letter, the 
Veteran stated he had been treated at the Erie VAMC for 
diarrhea, and in a July 2006 letter, he stated he was treated 
there for chest pain.  In addition, the Veteran stated in 
that letter that he had treated with a Dr. W for bone and 
joint pain, but there is no contention that he treated with 
this doctor for mental health problems.  Thus, the Board 
finds that VA has satisfied its duty to assist the Veteran in 
locating records and obtaining evidence necessary to 
substantiate his claim.          

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  New and Material Evidence to Reopen the Claim

In June 1996, the Veteran raised a claim of entitlement to 
service connection for PTSD.  That claim was denied in an 
April 1997 rating decision.  The Veteran did not file a 
timely appeal.  Consequently, the April 1997 rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In May 2005, the Veteran filed a request to reopen his claim 
for service connection for PTSD.  The claim was denied in the 
October 2005 rating decision which is the subject of the 
instant appeal.  Thus, based on that procedural history 
above, the issue for consideration with respect to the 
Veteran's claim is whether new and material evidence has been 
received to reopen the claim.  

It appears that the RO addressed the PTSD claim on the merits 
in its October 2005 rating decision, October 2006 SOC, and 
February 2007 and April 2007 SSOC.  However, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

The evidence of record at the time of the last final April 
1997 rating decision denying the Veteran's claim of 
entitlement to service connection for PTSD included his 
service treatment records (STRs), records from the Boise 
VAMC, and a VA examination from September 1996.       

The Veteran's DD Form 214 shows that he received a Combat 
Action Ribbon (CAR), confirming that he was engaged in 
combat.  However, the STRs were negative for any 
manifestation of a mental disorder.  Further, the September 
1996 VA examiner concluded there was insufficient clinical 
evidence to warrant a diagnosis of PTSD.  Rather, the 
examiner concluded there were symptoms of other disorders, 
such as dysthymic disorder, Cluster C personality features 
such as avoidant and dependent, and narcissism, but made no 
diagnosis, concluding that the Veteran's situation might best 
be described as an occupational problem.      

Based upon the above evidence, the claim was denied.  
Specifically, the RO, in a February 1997 decision (confirmed 
in the April 1997 rating decision after receiving the 
Veteran's STRs) determined that, while there was evidence of 
combat experience, there was no diagnosis of PTSD.  

Evidence added to the record since the time of the last final 
denial in April 1997 includes two letters from Dr. G, a 
private psychologist, various statements from the Veteran 
regarding his claimed stressors and symptoms he attributes to 
PTSD, records from the Spokane and Boise VAMCs, records from 
Kaiser, and a VA examination from October 2005.  Dr. G 
diagnosed PTSD and attributed it to the Veteran's combat 
experiences.         

The evidence added to the record since the previous April 
1997 denial constitutes new and material evidence.  It 
addresses the existence of a disability and its relationship 
to active service, which is an unestablished fact necessary 
to substantiate the claim.  Further, it is not redundant, as 
there have been no previous records containing a definitive 
diagnosis of PTSD.  Finally, it does raise a reasonable 
possibility of substantiating the PTSD claim.  Therefore, the 
Board finds that the criteria under 38 C.F.R. § 3.156(a) have 
been satisfied, and the claim may therefore be reopened.  

Because the RO considered the merits of the underlying 
service connection claim in the October 2005 rating decision, 
October 2006 SOC, and February 2007 and April 2007 SSOCs that 
are part of the pending appeal, the Board may proceed with 
appellate review at this time without prejudicing the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

III.  Service Connection for PTSD

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as psychoses (defined in 38 C.F.R. 
§ 3.384), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in supporting a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual M21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The aforementioned 
provisions of M21-1 have been rescinded and reissued as 
amended in a manual rewrite (MR).  See M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. D, entitled "Claims for Service 
Connection for Post-Traumatic Stress Disorder"  

Where there is no combat experience, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based upon a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, the Veteran is claiming entitlement to 
service connection for PTSD.  Specifically, he asserts in his 
May 2005 letter that he was stationed at Marble Mountain Air 
Base four miles east of DaNang, Vietnam from the fall of 1967 
to the winter of 1968, where he experienced a constant siege 
of rocket and mortar attacks at the airbase, particularly 
during the Tet Offensive from January to February 1968.  On 
one occasion, in 1968, a rocket went off in the empty lot 
across from his hut just as he was leaving his hut, and 
several of his colleagues, with surnames Martinez, Guenther, 
and Whitcomb, thought he had been injured although he was 
not.  He also observed combat when he was on guard duty at 
the base.  In a February 2006 Statement in Support of Claim, 
the Veteran described rats being a common sight on base, 
especially when bodies washed ashore.  In a July 2006 letter, 
he stated that sleep was difficult to come by, as they were 
on constant alert for rocket attacks and, when they were not 
on alert, rats would climb into the bunks and disrupt the 
soldiers' sleep.  In March 2007, the Veteran submitted 
pictures of the base where he was stationed and of buildings, 
which he likely saw, that had been destroyed by mortar or 
rocket attacks.  

Because the Veteran's DD Form 214 indicates he received a 
Combat Action Ribbon, along with a Vietnam Service Medal and 
Vietnam Campaign Medal, his awards and decorations, 
especially the CAR, resolve the question of his having 
engaged in combat.  The claimed stressors are related to 
combat, so the Veteran's lay statements alone are enough to 
establish the occurrence of the alleged stressors, described 
above.  38 C.F.R. § 3.304(f)(1).

Next, the Board will consider whether the Veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

As stated above, the Veteran's STRs are negative for any 
manifestation of a mental disorder, including PTSD.  Neither 
the October 1966 enlistment examination report nor the 
February 1970 separation examination report lists any mental 
health treatment or symptoms, either before or during active 
service.  There is also no evidence that the Veteran was 
diagnosed with any psychotic disorder within one year 
following separation from service, thus ruling out the 
possibility of presumptive service connection under 38 C.F.R. 
§§ 3.307 and 3.309.

Following his separation from service, the first documented 
mental health treatment is contained in a June 1981 note from 
Kaiser Permanente, wherein the physician assessed stress that 
was somewhat improved.  That was more than11 years after 
service, and the Board notes that evidence of a prolonged 
period without medical complaint or treatment, and the amount 
of time which has elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  At the 1981 visit, the Veteran was preparing for a 
move and his wife was expecting a baby.  On an undated second 
page of the records from Kaiser, the doctor assessed 
depression with psychosomatic symptoms, and recommended that 
the Veteran direct his energies toward his financial and 
other problems, to return in two weeks for follow-up.  There 
are no further records from Kaiser Permanente in the claims 
file, and notably, PTSD was not diagnosed or discussed.  

Next, the Veteran participated in therapy at the Boise VAMC 
from September 1986 to April 1987.  The focus of therapy was 
on his financial problems, as he was unemployed and looking 
for a job.  A September 1986 note indicates that the Veteran 
was manifesting a paranoid personality style.  No diagnosis 
of PTSD is made in these records.  

A February 1994 note from the Boise VAMC includes mixed 
personality disorder in the list of diagnoses, but does not 
discuss that particular diagnosis any further.  During a July 
1994 visit, the Veteran expressed concern over seeing the 
diagnosis of mixed personality disorder in his charts, and 
felt that there was not a proper workup to support the 
diagnosis.  As above, there is no further documentation or 
discussion of the diagnosis.  

In September 1996, following the filing of the Veteran's 
first claim of entitlement to service connection for PTSD, he 
was afforded a VA examination.  He stated he was not engaged 
in any current psychiatric treatment, but had participated in 
counseling three different times over the years, with the 
most recent in the mid-1980s at the Boise VAMC.  He stated 
nothing was resolved by these counseling sessions.  The 
counseling addressed lack of direction in life, family 
deaths, traumatic births, moves, and other stresses.  He 
stated that he felt suicidal years ago, but did not attempt 
suicide because he felt he would not be successful.  He had 
not used alcohol since 1975, and noted that he drank heavily 
while in service.  After separation, he hadused drugs from 
1971 to mid-1974, including hashish, opium, speed, and 
marijuana.  His last full-time employment had been in 1986, 
when he worked as a computer operator, and since then he had 
been self-employed, doing lawn work, cleaning and painting.  
He estimated that he had held 33 jobs, not including his 15 
years of self-employment.  He denied any problems getting 
along with people, although he preferred to work by himself.  
In college, he was beaten up and hospitalized for a few days, 
which prompted him to quit school.  He said his friends had 
suggested he apply for VA benefits on the basis of his having 
had many jobs and being essentially unemployed for most of 
his life.  He related that, while in service, had not had to 
shoot anyone, nor was he shot at.  However, he experienced 
rocket attacks, and several warehouses were destroyed.  He 
described an exaggerated startle response to loud noises, and 
occasionally had flashbacks from Vietnam.  He had less 
ability to concentrate and some memory loss. 

The Veteran was neatly dressed and well-groomed.  His mood 
was neutral, with a pleasant affect.  He smiled 
inappropriately and incongruently while describing 
difficulties in his life.  There was no thought disorder, 
although he was talkative to the point of being loquacious.  
There was no remarkable cognitive symptomatology.  The 
examiner opined that the Veteran did not have PTSD.  He noted 
that the Veteran had abused alcohol and drugs in the past, 
but not for the past 20 years.  There was some indication of 
dysthymic disorder, although he did not have a depressed mood 
and did a lot of smiling and joking.  The examiner opined 
that the situation might best be described by a diagnosis of 
occupational problems.  With regard to Axis II, the examiner 
stated the Veteran may have some Cluster C personality 
features such as avoidant and dependent.  He stated there may 
also be some narcissistic features, although the examiner 
stated none of these personality tendencies rose to the level 
of a formal diagnosis, so the tendencies were simply noted.  
The examiner noted that the Veteran's main stress was not 
being able to work, and assigned a Global Assessment of 
Functioning (GAF) score of 75. 

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health and illness.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the (DSM-IV).  Scores ranging from 71 
to 80 indicate that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument), and 
there is no more than slight impairment in social, 
occupational, or school functioning (e.g., temporary falling 
behind in schoolwork).  

Next, in March 2005, Dr. G conducted a PTSD assessment.  In 
so doing, the psychologist reviewed Boise VAMC records from 
1986 and 1987, as well as a letter from the Veteran detailing 
his experiences in Vietnam.  The Veteran described the rocket 
and mortar attacks he had experienced, as above.  He stated 
he had a concentration problem and was thus unable to carry 
out simple activities such as plumbing or wiring.  He had an 
exaggerated response to loud noises, and infrequent dreams 
about rocket attacks.  He had more frequent dreams of combat 
situations, although he was not directly involved in such 
experiences.  He was drawn to realistic war movies, including 
those that portrayed Vietnam.  He had a sense of apprehension 
and needing to be prepared.  He denied avoidance behavior and 
had memories of Vietnam, although he stated these were not 
highly disturbing or disruptive.  The Veteran described being 
on guard, having once explored the house with a pistol after 
hearing a noise.  After active service, he enrolled in a 
university and was assaulted by two men to the point of 
unconsciousness after opening his dorm room door.  He stated 
he was hospitalized for eight days after that attack.  This 
experience added to his paranoia, such as checking his locks.  
He also had dreams about this occurrence and about home 
invasions.  He stated he was irritable, although he had never 
been assaultive to others.  His wife of 28 years had become a 
quadriplegic as a result of a surgery. 

The Veteran described himself as being depressed, and had 
suicidal ideations, although he did not act on them because 
of his children.  Currently, the Veteran was working part-
time at an athletic club where he had worked for eight or 
nine years full-time in the past.  That was his longest 
period of employment, and he quit in 1995 to take care of his 
wife.  His ability to work a consistent amount at the club 
was limited, but his employer was understanding.  On the 
Minnesota Multiphasic Personality Inventory-2 (MMPI-2), the F 
scale was elevated but the K scale was within acceptable 
limits, which suggested the test could be interpreted with 
caution.  The results were typically associated with 
psychotic level symptomatology that was not apparent with the 
Veteran's behavior during the examination.  He also had 
extreme elevations and scales associated with personality 
disturbance, depression, somatic concern, anxiety, and 
paranoia.  Dr. G stated these extreme elevations represented 
the combined effects of PTSD symptomatology, personality 
disturbance, acute and chronic situational stress, and a 
dramatic reporting style.  The Veteran had a significantly 
discouraged mood tone, with no indication of thought 
disorder. 

It was noted that the Veteran's description of rocket attacks 
in Vietnam would at least minimally meet DSM-IV criteria for 
exposure to traumatic events, and that the Veteran's symptoms 
- intrusive recollections, estrangement from others, 
irritability, lack of concentration, hyper-vigilance, and 
exaggerated startle response - met the criteria for a 
diagnosis of PTSD.  Further, attribution of PTSD to the 
Veteran's military experiences was complicated by the report 
of a significant assault following active service.  His 
symptoms reflected themes of both military experience and the 
civilian assault, and he was also currently dealing with his 
wife's quadriplegia.  In sum, Dr. G opined that the military 
experience probably did cause symptoms of PTSD and, at the 
very least, it left him more vulnerable to PTSD in response 
to the civilian assault.  Dr. G also diagnosed depressive 
disorder NOS (not otherwise specified) and "rule out" 
prescription narcotic abuse.  He expressed the opinion that 
the Veteran did not meet the criteria for paranoid 
personality disorder, but had some passive-aggressive 
personality traits.  Dr. G assigned a GAF score of 50.  
Scores in the range of 41 to 50 represent serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

The Veteran was afforded another VA examination in October 
2005.  He said that, prior to his wife's quadriplegia, they 
had been very active in church activities.  However, he was 
no longer able to pursue those activities, and friends who 
had once accepted them now shied away from them since they 
had significant problems.  The Veteran reported that his 
sleep was disturbed due to pain.  He recalled having few 
dreams during his lifetime, with occasional daydreams about 
fighting with someone.  He denied flashbacks of Vietnam or 
distress to internal or external cues that might remind him 
of his time in Vietnam.  He stated he was an avid viewer of 
Vietnam War documentaries and had watched every Hollywood 
movie about Vietnam at least 5 times.  He reported an 
exaggerated startle response, particularly to loud noises.  
He disliked crowds and avoided areas where there was no means 
of escape.  He described the assault in college, stating that 
he worries about intrusions into his home, keeps guns nearby 
and checks them frequently.  The Veteran's grooming was good, 
and he was cooperative and open.  Speech was fluent and at a 
normal rate and rhythm.

The examiner concluded that, while the Veteran reported some 
symptoms suggestive of PTSD, he did not meet the diagnostic 
criteria for the disorder.  His military experiences 
minimally met the DSM-IV criteria for exposure to traumatic 
events, but the post-military trauma was portrayed as being 
much more significant.  The symptoms that the Veteran 
reported were much more closely related to the assault that 
took place in 1972 when he was in college, rather than to the 
experience of being under fire at a base in Vietnam.  The 
examiner also noted that both testing and the Veteran's own 
reports indicate a preoccupation with health concerns.  
Further, the Veteran was not currently being treated for PTSD 
or any other psychiatric condition.  The examiner assessed 
anxiety disorder, with mixed symptoms of anxiety and 
depression including a few symptoms suggestive of PTSD, 
personality disorder with mixed Cluster C and B traits, and a 
GAF of 65 was assigned.  GAF scores in the range of 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  

In March 2006, Dr. G wrote an addendum to his earlier 
assessment after reviewing VA's October 2005 rating decision.  
The doctor reiterated that the Veteran's combat experiences, 
while less than those typically reported by veterans with 
combat-related PTSD, were sufficient to meet the DSM-IV 
criteria for exposure to traumatic events.  Further, he said 
the Veteran did not enjoy war documentaries or films, but 
used them as a means to prepare and maintain his safety.  Dr. 
G stated that it was his opinion that the Veteran's military 
experience caused PTSD, on a more probable than not basis.  
He said that, because intrusive distressing memories of a 
traumatic experience are the core symptoms of PTSD, it would 
seem unlikely that the post-military assault, which was brief 
and of which the Veteran had limited recall, would be the 
sole cause of his PTSD.        

There are no further medical records relating to treatment 
for mental health problems.  The Veteran has described his 
symptoms in his various statements and letters submitted to 
VA.  In a July 2006 letter, he stated that he is transported 
back to Vietnam whenever he hears loud noises, and that he 
has experienced depression, headaches, fatigue, insomnia, 
anger, nightmares, panic, personality disorders, memory loss, 
alcohol and drug dependency, frightening thoughts, sore 
muscles, and flashback episodes for many years.   The Veteran 
also described his inability to hold a job for a long period 
of time, providing a list of his various jobs from 1975 to 
2006.  In a February 2006 letter, the Veteran stated that the 
only symptom related to the post-military assault is that he 
pauses and looks to see who is at the door before opening it 
when he hears someone knocking.  In addition, while he 
avoided identification with the military and politics for 
many years because of his Vietnam experiences, he never had a 
problem with exchange students or with going to Chicago (the 
two men who assaulted him during college were an exchange 
student and a man from Chicago).  The Veteran also stated 
that the counselor he saw at the Boise VAMC in 1986 and 1987 
did not want to hear anything negative, and that is why the 
Veteran never brought up Vietnam or symptoms related to his 
experiences there.  

Having reviewed the entire record, the Board finds that the 
weight of the competent evidence is against a finding that 
the Veteran has a diagnosis of PTSD in compliance with 38 
C.F.R. § 4.125(a). 

In so finding, the Board notes that, where there are 
conflicting statements or opinions from medical 
professionals, it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans 
Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board has given greater weight to the opinions of the 
September 1996 and October 2005 VA examiners than to the 
opinions of Dr. G.  First, although Dr. G mentioned in his 
March 2005 assessment and March 2006 letter that he had 
reviewed some documents provided to him by the Veteran, he 
did not have access to the Veteran's complete claims file as 
the VA examiners did.  Next, both the September 1996 and 
October 2005 VA examiners provided detailed and thorough 
rationales for their opinions.  Indeed, the VA examination 
reports contain much of the same history as Dr. G's March 
2005 assessment.  Further, Dr. G's opinion regarding whether 
the Veteran had a concrete diagnosis of PTSD following active 
service tenuous.  He stated in his March 2005 report that he 
believed that the Veteran's military experience probably 
caused symptoms of PTSD, and at the very least, made him more 
vulnerable to acquiring a diagnosis of PTSD after the post-
military assault.  As demonstrated by the October 2005 VA 
examination report, the Veteran was noted to have symptoms of 
PTSD, without reaching the criteria for a formal diagnosis.  
Symptoms of PTSD are not enough to establish a diagnosis of 
PTSD for the purpose of establishing service connection.  See 
38 C.F.R. §§ 3.304(f) and 4.125(a).  Accordingly, the greater 
weight of the probative evidence is against a finding that 
the Veteran has a current diagnosis of PTSD.  As a result, 
the claim must fail.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes that the Court has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  However, where the overall record 
(which here includes exhaustive medical evidence as well as 
history) fails to support a current diagnosis of the claimed 
disability, that holding would not apply.  Thus, in addition 
to the competent medical evidence regarding the existence of 
a diagnosis, the Board has considered the Veteran's 
statements regarding his symptoms, and finds that neither the 
medical evidence nor the Veteran's statements establish 
continuity.  We acknowledge that the Veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss his flashbacks, insomnia, and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  See also Robinson v. Shinseki, No. 2008-7096 (Fed. 
Cir. March 3, 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a psychiatric 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In the present case, the Veteran contended in his November 
2006 VA Form 9 that he had experienced PTSD symptoms since 
1968.  Even if his assertion can be construed as alleging 
continuity of symptoms since active service, the absence of 
documented complaints or treatment for nearly 11 years 
following his military discharge is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Further, it should be noted that PTSD was not mentioned as a 
possibility in the medical records until 1996, more than 25 
years after separation from service.  The Board also notes 
that both the VA examiners and Dr. G diagnosed mental health 
disorders other than PTSD, and that the record is replete 
with the Veteran's history of non-military-related mental 
health problems since at least 1981, including anxiety and 
personality disorders.  Therefore, continuity of PTSD has not 
here been established, either through the competent medical 
evidence or through the Veteran's statements.

Finally, the Board acknowledges the Veteran's February 2006 
letter, wherein he requests that a percentage rating be 
assigned for PTSD.  He notes in the letter that he was 
previously assigned a 20 percent rating in the February 1997 
rating decision.  However, the 20 percent rating listed on 
the rating decision was assigned for the purpose of 
determining whether the Veteran was eligible for non-service-
connected pension, and is not related to PTSD.  Further, when 
VA denies service connection, a percentage rating is not 
assigned.  Thus, the Board will not assign a percentage 
rating here.  

In view of the foregoing, although there is evidence of 
combat stressors, the weight of the evidence is against a 
finding that the Veteran has a diagnosis of PTSD, an 
essential element to a successful PTSD claim under 38 C.F.R. 
§§ 3.304(f) and 4.125(a).  Therefore the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.
   

ORDER

Service connection for post-traumatic stress disorder is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


